Citation Nr: 9926155	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.   97-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied non-service connected 
pension.


REMAND

Additional development is necessary in this case before a 
decision on the appellant's claim can be made.

After this case was certified to the Board in January 1999, 
additional evidence concerning the appellant was received at 
the Board in May 1999.  The additional evidence post-dates 
evidence considered in the last RO's decision and is 
pertinent to the non-service pension claim.  The appellant 
did not waive consideration of this evidence by the RO.  

The claims folder contains records from March 1996, which 
indicate the appellant is receiving benefits from the Social 
Security Administration (SSA).  The RO should request the 
records that SSA used in considering the appellant's claim 
for benefits.

Finally, the appellant underwent VA examinations in August 
and November 1996.  The Board notes that additional VA 
examinations are needed because the psychiatric examination 
does not appear adequate for purposes of this appeal, while 
the medical examination did not cover all disabilities.

Accordingly, the case is REMANDED for the following 
development by the RO:


1.  The RO should ask the appellant to 
identify any additional current sources 
of medical treatment.  All such records 
should be obtained by the RO.

2.  The RO should obtain all medical 
records that were used in the March 1996 
determination that the appellant  was 
disabled within the meaning of the Social 
Security Act.

3.  The appellant should be scheduled for 
VA general medical and psychiatric 
examination to determine whether he is 
permanently and totally disabled.  The 
medical examination should be broad 
enough to cover all diseases, injuries, 
and residual conditions which are 
suggested by the appellant's complaints, 
symptoms or findings at the time of 
examination.  All necessary tests, as 
well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The claims file should be made 
available to the medical and psychiatric 
examiners.  Both examiner should comment 
of whether the appellant is able to 
perform substantially gainful employment.  
The psychiatric examiner is requested to 
provide a Global Assessment of 
Functioning score and to state what the 
assigned score represents.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  The RO should determine 
entitlement under the "average person" 
test of 38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.15 and under the 
"unemployability" test of 38 C.F.R. 
§ 4.17.  If the benefit sought is not 
granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

